Citation Nr: 1107023	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-01 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a bilateral shoulder 
disorder, to include degenerative arthritis.

3.  Entitlement to an initial rating greater than 10 percent for 
lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 Regional Offices (RO) in Milwaukee, 
Wisconsin rating decision.

The Board notes the Veteran requested a hearing in his December 
2008 substantive appeal form.  The hearing was scheduled for 
October 2010, but the Veteran failed to appear for his hearing 
despite multiple proper notices being sent to his last known 
address.  The Veteran has not indicated good cause for missing 
his hearing nor has he requested the hearing be rescheduled.  
Accordingly, the Board deems the Veteran's hearing request 
withdrawn.

The issue of an increased initial rating for the Veteran's 
service-connected lumbar spine disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran has a cervical spine disability that is etiologically 
related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the 
Veteran has a bilateral shoulder disability that is etiologically 
related to a disease, injury, or event in service.




CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection, the 
Veteran's Administration (VA) has met all statutory and 
regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in March 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The letter 
informed him that additional information or evidence was needed 
to support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

The letter also explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  All records identified by the Veteran as 
relating to these claims have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

With respect to service connection claims, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, the 
Veteran was provided a VA examination in June 2008, during which 
the Veteran was diagnosed with arthritis of the cervical spine 
and bilateral shoulders; however, the examiner concluded that it 
was less likely than not that the Veteran's neck and shoulder 
arthritis was related to his military service.  As the examiner's 
report was based on review of the Veteran's service treatment 
records, interview of the Veteran, and physical examination, the 
Board finds the June 2008 examination report to be thorough, 
complete, and sufficient upon which to base a decision with 
respect to the Veteran's claims for service connection.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d). 

The Board notes that for veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).  In this case, the evidence of record does not 
indicate, nor has the Veteran claimed, that he was diagnosed with 
arthritis of the cervical spine or either shoulder in service or 
within one year of service.  Indeed, the evidence reflects that 
the Veteran was not diagnosed with arthritis of these joints 
until multiple decades after service.  As such, application of 
the above presumptive provision is not warranted.

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

The Veteran claims that his current arthritis of the cervical 
spine and bilateral acromioclavicular joints were caused by his 
military service.  Specifically, the Veteran asserts that the 
arthritis was caused by an in-service accident in February 1968 
where he was struck by a motor vehicle.

The Veteran's service treatment records are absent for any 
complaints, treatment, or diagnosis of cervical spine or shoulder 
problems or disability.  The Veteran's March 1966 enlistment 
examination indicated a normal neck and shoulders and at the same 
time the Veteran denied any history of joint problems.  May 1967 
treatment records show sunburn of the shoulders and a swollen 
lymph node on the right side of the neck.  In February 1968, the 
Veteran sought treatment for low back pain following a motor 
vehicle accident the previous day where a car hit him in the back 
while he was standing in a parking lot.  The treatment record 
does not note complaints of shoulder or neck pain or other 
problems.  The Veteran's April 1968 separation examination 
indicated a normal neck and shoulders.  

After service, private treatment records indicate complaints of 
neck pain from mid-2002.  The Veteran was noted to have 
tenderness to palpation at C7-T1, intermittent radiating tingling 
down the upper extremities, decreased cervical range of motion, 
and muscle tightness.  In September 2002, the Veteran sought 
treatment for left shoulder pain, with onset of symptoms four 
weeks previously.  In July and September 2003, the Veteran denied 
any trauma to account for his neck problems.  The Veteran 
received regular treatment for neck pain, radiating to the upper 
extremities.  An October 2004 private treatment record indicated 
complaints of neck pain.  The only reported symptom on 
questioning was left shoulder paresthesias that appeared in the 
left C6 distribution that had been constant and progressive for 
the previous year and a half.  X-rays and MRI showed degenerative 
disc disease at C4-C5, C5-C6, and C6-C7, as well as right 
paracentral protrusion at C5-C6 and left paracentral protrusion 
at C6-C7.

In January 2008, when the Veteran first sought treatment with VA 
he noted that his neck had not bothered him for a long time, but 
that it had become bothersome when he switched jobs to one that 
required a lot of bending and twisting.  The Veteran also 
reported a cramp-like feeling between his shoulders.  In 
addition, the Veteran noted ongoing back problems.  Based on the 
Veteran's reports and physical examination, the treatment 
provider recommended that the Veteran contact a VA representative 
about bringing a claim for service connection for his back 
problems, but did not recommend such a discussion with respect to 
his neck or shoulder problems.

The Veteran was afforded a VA examination in June 2008.  The 
examiner noted the Veteran's February 1968 accident where he was 
struck by a car, his treatment for back pain, and the diagnosis 
of paraspinal spasm.  The examiner also noted that the Veteran 
denied any residual complaints at the time of his medical 
examination prior to discharge.  But the examiner noted that the 
Veteran currently claimed he had current low back, neck, and 
bilateral shoulder disabilities as a result of the accident.  At 
that time, the Veteran reported constant neck pain, without 
tingling, numbness, or weakness.  As to his bilateral shoulders, 
the Veteran attributed his current bilateral shoulder pain to his 
in-service accident, but acknowledged that he did not begin to 
experience shoulder pain until several years previously, many 
years after separation from service.  Based on physical 
examination and contemporaneous x-rays, the examiner diagnosed 
moderate cervical degenerative disc disease, mild lumbar 
degenerative disc disease, and mild shoulder acromioclavicular 
degenerative joint disease.  As to etiology, the examiner opined 
that the Veteran's lumbar degenerative disc disease was more 
likely than not related to his in-service motor vehicle accident 
because at the time of the accident and thereafter during 
service, the Veteran's only complaints were for back pain.  Given 
that at the time of the accident and thereafter the Veteran 
expressed no complaints about his cervical spine or bilateral 
shoulders, the examiner concluded that the current arthritis of 
the cervical spine and bilateral shoulders was less likely than 
not related to the Veteran's in-service automobile accident.

Thus, the Veteran has current cervical spine and bilateral 
shoulder disabilities, namely arthritis.  The crucial inquiry, 
therefore, is whether the Veteran's current cervical spine and 
bilateral shoulder disabilities are related to his in-service 
motor vehicle accident or other incident of service.  Based on 
the evidence of record, the Board concludes they are not.

The Board finds the June 2008 VA examiner's opinions compelling.  
They were based on a thorough review of the Veteran's medical 
history, including an interview with the Veteran and his service 
treatment and post-service medical records, as well as a physical 
examination.  A thorough rationale was provided that is 
consistent with the medical evidence of record.  The Board notes 
that the examiner's opinion does not specifically address whether 
some incident of service other than the February 1968 motor 
vehicle accident caused the Veteran's current cervical spine and 
bilateral shoulder disabilities.  However, the examiner noted the 
absence of neck or shoulder complaints during service and the 
normal examination of those joints at separation from service.  
As such, in context, the Board finds that the examination report 
also rejects a link between the current disabilities and any 
other incident of the Veteran's military service.  

The Board has considered the Veteran's representations that the 
June 2008 VA examiner told him in person that his neck and 
shoulder arthritis was related to his February 1968 in-service 
accident.  In this regard, the Board must find such assertion not 
credible given the detailed clinical findings noted in the VA 
examiner's report.  The Board is cognizant that the Veteran may 
not be purposely misrepresenting the VA examiner's statements, 
but rather, may be merely confused in his recollection given that 
the VA examiner did render a favorable opinion regarding the 
lumbar spine disability.  Regardless, the Board must find the 
contemporaneous written findings of the VA examiner to be more 
credible than the Veteran's recollections of the VA examiner's 
statements, which are put forth after the fact and in support of 
his claim for benefits. 
 
The Board also acknowledges the Veteran's own assertions that his 
current cervical spine and bilateral acromioclavicular joint 
arthritis were caused by his February 1968 in-service motor 
vehicle accident.  Certainly, the Veteran can attest to factual 
matters of which he has first-hand knowledge, such as subjective 
complaints of pain and tightness of the neck and shoulders, and 
his assertions in that regard are entitled to some probative 
weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  He is not, however, necessarily competent to render an 
opinion as to the cause or etiology of any current decreased 
visual acuity because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).  Thus, the Board ultimately 
places far more probative weight on the opinion of the competent 
health care specialist, who considered the Veteran's lay reports 
as to his neck and shoulders, but also conducted a thorough 
physical examination and reviewed the service treatment records, 
post-service medical records, and the results of diagnostic 
tests, and concluded that it was less likely than not that the 
February 1968 motor vehicle accident caused his current 
arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).

The Board finds the Veteran's attempt to link any current neck or 
shoulder arthritis especially problematic given that he 
acknowledges he did not experience pain or other symptoms of a 
disability in his neck or shoulders until multiple years after 
service.  Significantly, during the first treatments of record 
for neck and shoulder problems the Veteran denied any specific 
trauma that he felt was related to the current problems.  Indeed, 
it was not until he brought his claim for service connection that 
he asserted that his current neck and shoulder problems were 
related to his in-service motor vehicle accident.  In short, 
there is no credible lay evidence of a continuity of 
symptomatology regarding the neck or shoulders. 

In summary, no medical professional has attributed the Veteran's 
current cervical spine or bilateral shoulder arthritis to his 
military service.  In that regard, the Board places much more 
weight on the opinion of the competent VA health care provider 
who conducted physical examination and reviewed the results of 
various diagnostic tests conducted at that time and previously, 
than on the Veteran's lay assertions that his current cervical 
spine and bilateral shoulder disabilities are related to his in-
service motor vehicle accident.  As reflected by the discussion 
above, the preponderance of the evidence is against the Veteran's 
claims for service connection.  As such, the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a cervical spine disorder 
is denied.

Entitlement to service connection for a bilateral shoulder 
disorder is denied.


REMAND

The Veteran also is seeking entitlement to an initial rating 
greater than 10 percent for degenerative disc disease of the 
lumbar spine.  Despite the extensive procedural history, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim.

In that regard, the Board notes that the Veteran was afforded a 
VA examination for his low back in June 2008.  The Board does not 
find the associated examination report sufficient for rating 
purposes.  In that regard, the Board notes that the report 
indicated that the Veteran had thoracolumbar flexion to 85 
degrees, extension to 20 degrees, bilateral rotation to 35 
degrees, and bilateral lateral bending to 35 degrees.  In 
addition, however, the examiner noted that the Veteran reported 
that this was his normal range of motion but that it was "quite 
tender in all directions."  The examination report failed to 
indicate at what point in the range of motion the Veteran 
reported pain onset or if there was any objective evidence of 
such pain.  Given the foregoing, a new VA examination for the 
lumbar spine is indicated.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical examination).  

The RO should also take the opportunity to obtain VA medical 
treatment records from August 2009 to the present.



Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
lumbar spine disability from the appropriate 
VA medical facilities from August 2009 to the 
present.  Any negative responses should be 
documented in the file and the Veteran must 
be provided with an opportunity to provide 
such medical records.

2.  After the above is complete and all 
records are obtained, to the extent possible, 
schedule the Veteran for an appropriate 
examination for his lumbar spine, to include 
degenerative disc disease, to ascertain any 
and all current disabilities he has in 
connection with his lumbar spine condition 
and the current level of severity of each 
condition.  The entire claims file must be 
made available to the examiner for review in 
conjunction with the examination and should 
be so documented in the examination report.  
All tests and studies that the examiner deems 
necessary should be performed.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Spine Examinations, revised 
April 20, 2009.  The examiner specifically is 
requested to discuss at what point during the 
Veteran's range of motion there is objective 
and subjective evidence of pain onset, if 
any.    

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.   
 
3.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


